DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on  0/20/2021	 has been entered and acknowledged by the Examiner.
Cancellation of claims 9 and 13 has been entered.
Claims 1-8, 10-12 and 14-20 are pending in the instant application.
Specification
Applicant’s amendment of the title and specification is acceptable. The previous objections are hereby withdrawn.
Claim Rejections - 35 USC §112
Applicant’s amendment of claim 17 overcomes the previous rejection of that claim under 35 USC 112(b); the rejection is hereby withdrawn.

.Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Lee et al (US PG Pub. No. 2018/0081190).
Regarding Claim 18, Lee discloses, at least in figure 1, an electronic device (1000, ¶ [0047], comprising: a backlight module (100, ¶ [0046]), comprising: a light-guiding plate (120  ¶ [0048]) comprising a top surface and a bottom surface opposite to the top surface (170 points to it); and  a light-guiding element (150, ¶ [0056]) disposed under the light-guiding plate (120), wherein the light-guiding element (150) has polarization characteristics (¶ [0056], it changes polarizations) the top surface is a light emitting surface (see arrows), and the light-guiding element (150) is closer to the bottom surface than the top surface (shown in figure 1).
Regarding Claim 20, Lee discloses, at least in figure 1: wherein the light-guiding element (150) comprises a polarizing plate (¶ [0056], a quarter wave plate is used to change linear polarization to circular and vice versa).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over (Lee (190) in view of Wang et al (US PG Pub. No. 2017/0269283).
Regarding Claim 19, Lee fails to disclose: wherein the backlight module further comprises an absorption layer, and the light-guiding element is disposed between the light-guiding plate and the absorption layer.

As disclosed in paragraph [0046], the absorption layer absorbs reflections from the microstructures on the bottom of the LGP (equivalent to the light guiding elements on the bottom of the LGP of Lee and transmission of Wang is out of the top just like Lee). Therefore, it is obvious to minimize light exiting from the rear for privacy purposes. Therefore, it would be obvious, when combining with Lee, to place the light guiding element of Lee, between the light absorbing layer and the LGP to absorb reflections from the light guiding elements of Lee.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a light absorbing layer below the light guiding elements of Lee, as taught by Wang, to absorb light reflections out of the back of the device.


Allowable Subject Matter
Claims 1-8, 10-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein the light-guiding element has a first protruding structure facing the light-guiding plate, the light-adjusting element has a second protruding structure facing the light-guiding plate and the first protruding structure and the second protruding structure extend along different directions” including the remaining limitations.
Claims 2-8, 10-12 and 14-17 are allowable, at least, because of their dependencies on claim 1.
Examiner Note: Most light guiding elements, as claimed, of the Prior Art, face away from the light guide plate. The reference of Koike et al (US PG Pub. No. 2006/0133113, previously cited) in figures 4 and 5, discloses a light guiding element (30) that faces the light guide plate but there is no light adjusting element facing the opposite side of the light guide plate.
 Wang et al (US PG Pub. No. 2011/0234580, previously cited) teaches in figure 5, a light adjusting element (50) that faces the bottom of the light guide plate and a motivation exists to combine the two references. However, in doing so, the first and second protruding structures would not extend in different directions, as claimed.
Response to Arguments
Applicant’s arguments presented 05/20/2021 are moot in light of applicant’s amendment of the independent claims.
	
CONTACT INFORMATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879